Citation Nr: 1502574	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for his service connection hearing loss.  

In November 2014 email correspondence; the Veteran indicated that he was to receive additional treatment for his hearing loss in December 2014, at a VA facility in Indianapolis.  The claims file contains no such medical records.  As it appears that there are medical records which are outstanding, the claim must be remanded.  

The Board further notes that the Veteran was scheduled for a VA examination in June 2010, but did not report as scheduled.  Generally, when a Veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a) (2014).   

It appears that the June 2010 request was sent to an address in Camby, Indiana.  The Board notes that the Veteran's May 2012 substantive appeal contained an address in Sarasota, Florida.  Subsequent correspondence in the record shows two different addresses in Austin, Texas.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Mindenhall v. Brown, 7 Vet. App. 271, 274(1994) (VA need only mail notice to the last address of record for the presumption to attach).  However, because the record is unclear as to whether or not the correct address was used and as the claim is being remanded for another purpose, the Veteran should be scheduled for a VA examination.  

On remand, the RO must clarify the Veteran's address and notify him of the time, date and location of the VA examination.  In addition, in his November 2014 email correspondence the Veteran indicated a preference to not have a VA examination scheduled at the Central Texas VA facility.  

Finally, the Board notes that the RO requested records from the Social Security Administration (SSA) in June 2012, but did not receive a response.  A handwritten note on the letter indicates that the request for SSA records was sent in error.  

The Board notes that there is no indication that the Veteran receives Social Security benefits.  The Veteran has not asserted, nor does the record suggest, that he receives any SSA benefits.  From the limited record, the Board cannot conclude that there are any relevant, outstanding records in the custody of SSA.  However, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Based on the circumstances of this particular case, the RO should attempt to obtain additional information from the Veteran about whether he receives a disability compensation award from SSA, and, if any additional information comes to light, attempt to locate such records from SSA.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all pertinent medical treatment for his hearing loss.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  Also obtain complete VA treatment records since November 2014 from the VA facility in Indianapolis.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and obtain additional information regarding any disability compensation award from SSA.  Then, conduct a follow-up request for the Veteran's records from SSA as appropriate.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA audiology examination to determine the severity of his hearing loss.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.  

All opinions must be supported by a complete rationale.

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be obtained and incorporated into the claims file.  The claims file should also reflect whether any notice that was sent was returned as undeliverable, if applicable.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




